EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with  Nabil Adawi, Registration No. 68,179 on 01/08/2021.

 	The claims have been amended as follows:
(Currently Amended) A computer-implemented method, comprising:
recording, by a first application, one or more interactionsthe one or more interactions being performed by a user, wherein the first application is concurrently displayed with the second application in a graphical user interface (GUI) on a client device;
recording, by the first application, context information related to the second application;
selecting a customer service application from a plurality of customer service applications, wherein the selecting is based on a preferred order from which to select the customer service application, the recorded one or more interactions, and the recorded context information, and wherein the preferred order is provided by an administratorwebsite server that provides the plurality of customer service applications, wherein the administrator defines the preferred order by defining one or more rules that are independent of usage of the client device by the user, wherein the defining of the preferred order by the administrator is performed via a user interface on a device separate from the client device, and wherein the website server is different than the client device, and wherein the administrator is different than the user;
generating, on the GUI and by the first application, a visual indicator for the selected customer service application;
of the visual indicator for the selected customer service application on the second application;
identifying an interaction with the visual indicator on the GUI; and
in response to identifying the interaction with the visual indicator, forming, by the first application, a customer service communication channel between the GUI and the website server remote from the GUI to provide assistance with operating the second application via the selected customer service application corresponding to the visual indicator.

(Previously presented) The computer-implemented method of claim 1, wherein the plurality of customer service applications includes a video chat channel.

(Original) The computer-implemented method of claim 1, wherein the plurality of customer service applications are pieces of content.

(Original) The computer-implemented method of claim 1, wherein the context information includes page information associated with the second application.

(Original) The computer-implemented method of claim 1, wherein the context information includes specification information associated with a computer device instantiating the first application.

(Original) The computer-implemented method of claim 1, wherein the context information includes a timestamp associated with the one or more interactions.

(Previously Presented) The computer-implemented method of claim 1, further comprising comparing customer service application status information with the recorded context information to select the customer service application. 

(Original) The computer-implemented method of claim 1, wherein generating the visual indicator includes enlarging a graphical icon representative of a customer service application.

(Original) The computer-implemented method of claim 1, further comprising transmitting the visual indicator from a first computing device to a second computing device.

(Currently Amended) A  system
a website server; and
a client device comprising a memory[[;]] and at least one processor coupled to the memory [[and]], and wherein the website server and the at least one processor are configured to:
record, by a first application, one or more interactions with a second application, the one or more interactions being performed by a user, wherein the first application is concurrently displayed with the second application in a graphical user interface (GUI) on the client device;
record, by the first application, context information related to the second application;
select a customer service application from a plurality of customer service applications, wherein the selecting is based on a preferred order from which to select the customer service application, the recorded one or more interactions, and the recorded context information, and wherein the preferred order is provided by an administratorthe website server that provides the plurality of customer service applications, and wherein the administrator defines the preferred order by defining one or more rules that are independent of usage of the client device by the user, and wherein the defining of the preferred order by the administrator is performed via a user interface on a device separate from the client device, and wherein the website server is different than the client device, and wherein the administrator is different than the user;
generate, on the GUI and by the first application, a visual indicator for the selected customer service application;
cause [[to]] display, on the GUI and by the first application, of the visual indicator for the selected customer service application on the second application;
identify an interaction with the visual indicator on the GUI; and
in response to identifying the interaction with the visual indicator, form, by the first application, a customer service communication channel between the GUI and the website server remote from the GUI to provide assistance with operating the 

(Previously Presented) The system of claim 10, wherein the plurality of customer service applications includes a video chat channel.

(Original) The system of claim 10, wherein the plurality of customer service applications are pieces of content.

(Original) The system of claim 10, wherein the context information includes page information associated with the second application.

(Original) The system of claim 10, wherein the context information includes specification information associated with a computer device instantiating the first application.

(Original) The system of claim 10, wherein the context information includes a timestamp associated with the one or more interactions.

(Currently Amended) The system of claim 10, wherein the at least one processor is further configured to compare customer service application status information with the recorded context information to select the customer service application. 

(Original) The system of claim 10, wherein generating the visual indicator includes enlarging a graphical icon representative of a customer service application.

(Original) The system of claim 10, further comprising transmitting the visual indicator from a first computing device to a second computing device.

(Currently Amended) At least one tangible, non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
the one or more interactions being performed by a user, wherein the first application is concurrently displayed with the second application in a graphical user interface (GUI) on a client device;
recording, by the first application, context information related to the second application;
selecting a customer service application from a plurality of customer service applications, wherein the selecting is based on a preferred order from which to select the customer service application, the recorded one or more interactions, and the recorded context information, and wherein the preferred order is provided by an administratorwebsite server that provides the plurality of customer service applications, wherein the administrator defines the preferred order by defining one or more rules that are independent of usage of the client device by the user, and wherein the defining of the preferred order by the administrator is performed via a user interface on a device separate from the client device, and wherein the website server is different than the client device, and wherein the administrator is different than the user;
generating, on the GUI and by the first application, a visual indicator for the selected customer service application;
causing display, on the GUI and by the first application, of the visual indicator for the selected customer service application on the second application;
identifying an interaction with the visual indicator on the GUI; and
in response to identifying the interaction with the visual indicator, forming, by the first application, a customer service communication channel between the GUI and the website server remote from the GUI to provide assistance with operating the second application via the selected customer service applications corresponding to the visual indicator.

(Currently Amended) The at least one tangible computer-readable device of claim 19, wherein the plurality of customer service applications includes a video chat channel.

	The following is an examiner's statement of reasons for allowance:

In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 19 as a whole.  
 	At best the prior arts of record, specifically, Subba (US 2014/0188956) teaches tracking usage of an application and recommending applications based on the tracked usage e.g., see Subba [0020-0027, 0029, 0039].  Van Vlerken (WO2007/134373) teaches help software that runs over a server e.g., see Van Vlerken Figs. 16-20, 21-36 [0018, 0087, 0089, 0092, 0099, 0096, 0149-0150].  Huff (US 2008/0250323) teaches collecting application usage information and recommending an application feature using a recommendation server e.g., see Huff Fig. 1, Abstract; Huff also teaches that it is known for an administrator to modify a recommendation engine at a recommendation server e.g., see Huff [0051].  
  
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 19 as a whole.

 	Thus, independent claims 1, 10 and 19 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Examiner, Art Unit 2143